Citation Nr: 1433244	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-17 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1967 to November 1970.  His military personnel records show service in Thailand from April 1968 to April 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision from the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

The Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference in April 2014.  A transcript of that hearing has been associated with the claims file.
 
The Veteran perfected his appeal beyond the sixty day filing deadline.  38 C.F.R. § 20.302.  This time limit for perfecting an appeal begins to run on the date the RO mails the statement of the case (SOC) to the Veteran.  Nonetheless, the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  The Board finds that VA has waived any issue of timeliness by accepting the Veteran's VA Form 9 after the Veteran stated that he had not received the SOC until March 2010 and then certifying the Veteran's appeal.  This claim is therefore properly before the Board.  

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file contains a supplemental statement of the case dated July 2013 and the Board hearing transcript, however, there were no additional documents pertinent to the present appeal.
  
The issues of entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer, entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure, entitlement to service connection for neuropathy, and entitlement to service connection for osteoarthritis of the neck have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the Veteran raised these claims during his April 2014 hearing and subsequently submitted a claim for these and other disorders.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in this case for additional development.  Specifically, the Veteran contends that he was exposed to herbicides, not solely at Camp Friendship, but also at the Royal Thailand Air Base and during basic training at Fort Gordon in Georgia.  The Board finds that the Veteran should be afforded the opportunity to submit any additional records or statements regarding such service.  The Veteran reported he would be submitting records of his orders to the Royal Thailand Air Force Base, but such records were not submitted.  Additionally, the Veteran asserts he conducted guard duty at Korat Air Base in Thailand.  

The Board also notes that the transcript for the Veteran's April 2014 hearing shows that the Veteran testified to serving with the 335 First Supply Depot while in Thailand.  As this case is being remanded, the names of the Veteran's units while serving in Thailand should be clarified.

The Board also notes that the Veteran was treated for a slightly boggy prostate while in service in January 1970.  As such, a medical opinion regarding whether or not the Veteran's prostate cancer is related to his military service on a direct basis should be obtained. 


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to submit any additional documents, testimony, or lay/buddy statements with regard to: 

(a) The Veteran's duties, visits, or presence at the Korat Royal Thailand Air Base.  In this regard, such notice to the Veteran should note that VA has previously  confirmed that the Veteran was stationed at Camp Friendship and that any additional evidence being submitted should specifically address the Royal Thailand Air Base; and/or

(b) Any basic training, training exercises, duties, visits, or presence at Fort Gordon located in Georgia, to include the dates of any such basic training, training exercises, duties, visits, or presence; and/or

(c) Allegations of perimeter guard duty at any base in Thailand.

2.  Contact the Veteran and request that he confirm the name of the units he served in while in Thailand.

3.  Request any and all outstanding VA medical records and associate such records with the claims file.

4.  After the above development has been completed and all records associated with the claims file, consider whether additional verification from the appropriate agency should be obtained regarding exposure to Agent Orange at the Korat Royal Thailand Air Base or at Fort Gordon.  The newspaper article regarding Agent Orange exposure at Fort Gordon, to include the report referenced therein must be addressed.  Additionally, the Veteran's allegations of perimeter duty in Thailand must be addressed.  Such consideration and conclusions must be documented for the claims file.  

5.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA medical opinion to determine the etiology of his prostate cancer.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  Only if deemed necessary by the VA examiner is an actual examination necessary.  An explanation for all opinions expressed must be provided.  

It should be noted that service treatment records show that the Veteran presented with a slightly boggy prostate at a January 1970 appointment.

The examiner must opine as to whether it is at least as likely as not any diagnosed prostate cancer disorder is causally or etiologically related to the Veteran's military service, to include the in-service boggy prostate.  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



